EXHIBIT 23 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2007 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements pertaining to the Peoples Bancorp Inc. Retirement Savings Plan (Form S-8, No.33-1803 and Form S-8, No. 333-108383), the Amended and Restated 1993 Stock Option Plan of Peoples Bancorp, Inc. (Form S-8, No. 33-67878), the Peoples Bancorp Inc.1995 Stock Option Plan(Form S-8, No. 33-59569), the Peoples Bancorp, Inc. Amended and Restated Deferred Compensation Plan for Directors of Peoples Bancorp, Inc. and Subsidiaries (Form S-8, No. 333-43629), the Peoples Bancorp Inc. 1998 Stock Option Plan(Form S-8, No. 333-62935), the Peoples Bancorp Inc. 2002 Stock Option Plan (Form S-8, No. 333-86246), the Peoples Bancorp Inc. 2006 Equity Plan (Form S-8, No. 333-136383), the Peoples Bancorp Inc. Dividend Reinvestment Plan (Form S-3, No. 33-54003),and Post-Effective Amendments No. 1, 2, and 3 toForm S-3 related to thePeoples Bancorp Inc. Dividend Reinvestment and Stock Purchase Plan (Form S-3/A, No. 33-54003) of our reports dated February 29, 2008, with respect to the consolidated financial statements of Peoples Bancorp, Inc. and the effectiveness of internal control over financial reporting of Peoples Bancorp, Inc., included in this Annual Report (Form 10-K) for the year ended December 31, 2007. /s/ Ernst & Young LLP Charleston, West Virginia February 29, 2008
